DEATAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,7-10,12-16 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.413 V15.4.0 (hereinafter “NPL1”) in view of 3GPP TS 23.501 V16.1.0 (hereinafter “NPL2”)

Regarding Claim 1, NPL1 teaches, one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a next generation radio access network (NG-RAN) node to (8.7.1.2 – Figure 8.7.1.2-1 shows an NG-RAN node in communication with an AMF)
encode, for transmission to an access and mobility management function (AMF), a NG SETUP REQUEST message that includes the at least one CAG or NID.
(8.7.1.2 Successful operation: The NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the appropriate data to the AMF. The AMF responds with an NG SETUP RESPONSE message including the appropriate data.
If the UE Retention Information IE set to “ues-retained“(=encoding) is included in the NG SETUP REQUEST message, the AMF may accept the proposal to retain the existing UE related contexts and signalling connections by including the UE Retention Information IE set to “ues-retained“ in the NG SETUP RESPONSE message).NPL-1 8.7.1.4-Abnormal Conditions-If the NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the PLMN Identity IE(=similar to network identity)
NPL1 does not teach, determine at least one closed access group (CAG) or network identifier (NID) to indicate user equipment’s (UEs) that are permitted to access a non-public network (NPN) for which service is provided by the NG-RAN node;
NPL2 teaches, determine at least one closed access group (CAG) or network identifier (NID) to indicate user equipment’s (UEs) that are permitted to access a non-public network (NPN) for which service is provided by the NG-RAN node;
(5.30.2.4-UEs operating in SNPN access mode read the available PLMN IDs and list of available NIDs from the broadcast system information and take them into account during network selection. 5.30.2.5-Network access control-If a UE performs the registration or service(=service provided by node) request procedure in an SNPN(=non-public network) identified by a PLMN ID and a locally managed NID(=network identifier).If a UE performs the registration or service request procedure in an SNPN identified by a PLMN ID and a universally managed NID(=identify UEs)  and there is no subscription for the UE, then the AMF shall reject the UE with an appropriate cause code to permanently prevent the UE from automatically selecting and registering with the same SNPN. 5.30.2.1-Identifiers.The combination of a PLMN ID and Network identifier (NID) identifies an SNPN.
When a UE performs Initial Registration to an SNPN, the UE shall indicate the selected NID and the corresponding PLMN ID to NG-RAN. NG-RAN shall inform the AMF of the selected PLMN ID and NID.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1, determine at least one closed access group (CAG) or network identifier (NID) to indicate user equipment’s (UEs) that are permitted to access a non-public network (NPN) for which service is provided by the NG-RAN node as taught by NPL2 to use NID to control authorization for user equipment to access the NPN.

Regarding Claim 3, NPL1 teaches, wherein the NG SETUP REQUEST message includes the at least one NID.(8.7.1.4 - If the NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the PLMN Identity IEs).
NPL1 does not teach, the one or more NTCRM of claim 1, wherein the NPN is a public network integrated NPN (PNI- NPN).
NPL2 teaches, the one or more NTCRM of claim 1, wherein the NPN is a public network integrated NPN (PNI- NPN) and (5.30.1- a Public network integrated NPN, i.e. a non-public network deployed with the support of a PLMN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1, the one or more NTCRM of claim 1, wherein the NPN is a public network integrated NPN (PNI- NPN) as taught by NPL2 to use NID to control authorization for user equipment to access the NPN.

Regarding Claim 4, NPL1 teaches, The one or more NTCRM of claim 1, wherein the instructions, when executed, are further to cause the NG-RAN node to encode, for transmission to the AMF, a RAN CONFIGURATION UPDATE message to indicate an update to the at least one CAG or NID that are permitted to access the NPN.(8.7.2.1 and Figure 8.7.1.3-1-The purpose of the RAN Configuration Update procedure is to update application level configuration data needed for the NG-RAN node and the AMF to interoperate correctly on the NG-C interface. 8.7.1.2 -If the UE Retention Information IE set to “ues-retained“ (=encoding)
8.7.2.2-If the Global RAN Node ID IE is included in the RAN CONFIGURATION UPDATE message, the AMF shall associate the TNLA to the NG-C interface instance using the Global RAN Node ID(=similar to NID)).


Regarding Claim 7, NPL1 teaches, the one or more NTCRM of claim 1, wherein the instructions, when executed, are further to cause the NG-RAN node to: 
transmit or cause transmission of a network access request for a first UE to the AMF, wherein the network access request includes a first CAG or a first NID; and (8.7.1.2- The NG-RAN node initiates(=first setup message to AMF for UE) the procedure by sending an NG SETUP REQUEST message including the appropriate data to the AMF.8.7.1.4- If the NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the PLMN Identity IEs)
receive, from the AMF, a message to indicate whether the network access request is accepted or denied based on the first CAG or the first NID. (8.7.1.2- Fig 8.7.1.3-1The AMF responds with an NG SETUP RESPONSE message including the appropriate data. If the UE Retention Information IE set to “ues-retained “is included in the NG SETUP REQUEST message, the AM. First response message based on initial setup request as shown in Figure).
Regarding Claim 8, NPL1 teaches, the one or more NTCRM of claim 1, wherein the instructions, when executed, are further to cause the NG-RAN node to:
 	receive a mobility restriction list from the AMF, wherein the mobility restriction list includes an allowed CAG list; and (8.7.3.2-If the PLMN Support List IE is included in the AMF CONFIGURATION UPDATE message, the NG-RAN node shall overwrite the whole list of supported PLMN Identities(=allowed CAG list) and the corresponding list of AMF slices for each PLMN Identity and use the received values for further network slice selection and AMF selection).
determining a handover decision for a first UE based on the allowed CAG list. (8.4.1.1 -The purpose of the Handover Preparation procedure is to request the preparation of resources at the target side via the 5GC. There is only one Handover Preparation procedure ongoing at the same time for a certain UE.)

Regarding Claim 9, NPL1 teaches, the one or more NTCRM of claim 1, wherein the NG SETUP REQUEST message further includes a public land mobile network (PLMN) identifier associated with the CAG or NID. (8.7.1.4- If the NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the PLMN Identity IEs).

Regarding Claim 10, NPL1 teaches, one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause an access and mobility management function (AMF) to: (8.7.1.2 – Figure 8.7.1.2-1 shows an NG-RAN node in communication with an AMF)
establish a communications interface between the AMF and the NG-RAN node based on the NG SETUP REQUEST message. (8.7.1.2 Successful operation: The NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the appropriate data to the AMF. The AMF responds with an NG SETUP RESPONSE message including the appropriate data.
receive, from a next generation (NG)- radio access node (RAN) node, a NG SETUP REQUEST message to indicate at least one closed access group (CAG) or network identifier (NID) that are permitted to access a network for which service is provided by the NG-RAN node;(8.7.1.4 - If the NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the PLMN Identity IEs).
NPL1 does not teach, network identifier (NID) that are permitted to access a non-public network (NPN);
NPL2 teaches, network identifier (NID) that are permitted to access a non-public network (NPN);(5.30.2.4-UEs operating in SNPN access mode read the available PLMN IDs and list of available NIDs from the broadcast system information and take them into account during network selection. 5.30.2.5-Network access control-If a UE performs the registration or service(=service provided by node) request procedure in an SNPN(=non-public network) identified by a PLMN ID and a locally managed NID(=network identifier).If a UE performs the registration or service request procedure in an SNPN identified by a PLMN ID and a universally managed NID(=identify UEs)  and there is no subscription for the UE, then the AMF shall reject the UE with an appropriate cause code to permanently prevent the UE from automatically selecting and registering with the same SNPN. 5.30.2.1-Identifiers.The combination of a PLMN ID and Network identifier (NID) identifies an SNPN. When a UE performs Initial Registration to an SNPN, the UE shall indicate the selected NID and the corresponding PLMN ID to NG-RAN. NG-RAN shall inform the AMF of the selected PLMN ID and NID.

It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1, the one or more NTCRM of claim 5, wherein the instructions, when executed, are further to cause the gNB-CU to activate or deactivate one or more CAGs or NIDs based on the indication as taught by NPL2 to use NID to control authorization for user equipment to access the NPN.




Regarding Claim 12, NPL1 does not teach, the one or more NTCRM of claim 10, wherein the NPN is a public network integrated NPN (PNI-NPN) and wherein the NG SETUP REQUEST message includes the at least one NID.
NPL2 teaches, the one or more NTCRM of claim 10, wherein the NPN is a public network integrated NPN (PNI-NPN) and wherein the NG SETUP REQUEST message includes the at least one NID 5.30.1- a Stand-alone Non-Public Network (SNPN), i.e. operated by an NPN operator and not relying on network functions provided by a PLMN. 5.30.2.1- The combination of a PLMN ID(=CAG) and Network identifier (NID) identifies an SNPN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1, the one or more NTCRM of claim 10, wherein the NPN is a public network integrated NPN (PNI-NPN) and wherein the NG SETUP REQUEST message includes the at least one NID as taught by NPL2 to use NID to control authorization for user equipment to access the NPN.


Regarding Claim 13, NPL1 teaches, the one or more NTCRM of claim 10, wherein the instructions, when executed, are further to cause the AMF to receive, from the NG-RAN node, a RAN CONFIGURATION UPDATE message to indicate an update to the at least one CAG or NID that are permitted to access the NPN. (8.7.2.1 and Figure 8.7.1.3-1-The purpose of the RAN Configuration Update procedure is to update application level configuration data needed for the NG-RAN node and the AMF to interoperate correctly on the NG-C interface. 8.7.1.2 -If the UE Retention Information IE set to “ues- retained “(=encoding)). 8.7.2.2-If the Global RAN Node ID IE is included in the RAN CONFIGURATION UPDATE message, the AMF shall associate the TNLA to the NG-C interface instance using the Global RAN Node ID(=similar to NID) 8.7.2.2-If the Global RAN Node ID IE is included in the RAN CONFIGURATION UPDATE message, the AMF shall associate the TNLA to the NG-C interface instance using the Global RAN Node ID(=similar to NID)).


Regarding Claim 14, NPL1 teaches, the one or more NTCRM of claim 10, wherein the instructions, when executed, are further to cause the AMF to: 
receive, from the NG-RAN node, a network access request for a UE, wherein the network access request includes a first CAG or a first NID; and (8.7.1.2- The NG-RAN node initiates(=first setup message to AMF for UE) the procedure by sending an NG SETUP REQUEST message including the appropriate data to the AMF.8.7.1.4- If the NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the PLMN Identity IEs)
determining whether the UE is permitted to access the NPN based on the first CAG or first NID. (8.7.1.2- Fig 8.7.1.3-1The AMF responds with an NG SETUP RESPONSE message including the appropriate data. If the UE Retention Information IE set to “ues-retained “is included in the NG SETUP REQUEST message, the AM. First response message based on initial setup request as shown in Figure).

Regarding Claim 15, NPL1 teaches, the one or more NTCRM of claim 10, wherein the instructions, when executed, are further to cause the AMF to encode, for transmission to the NG-RAN node, a mobility restriction list that includes an allowed CAG list for handover decisions. (8.7.1.2 Successful operation: The NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the appropriate data to the AMF. The AMF responds with an NG SETUP RESPONSE message including the appropriate data.
If the UE Retention Information IE set to “ues-retained“(=encoding) is included in the NG SETUP REQUEST message, the AMF may accept the proposal to retain the existing UE related contexts and signalling connections by including the UE Retention Information IE set to “ues-retained“ in the NG SETUP RESPONSE message).NPL-1 8.7.1.4-Abnormal Conditions-If the NG-RAN node initiates the procedure by sending an NG SETUP REQUEST message including the PLMN Identity IE(=similar to network identity). 8.7.3.2-If the PLMN Support List IE is included in the AMF CONFIGURATION UPDATE message, the NG-RAN node shall overwrite the whole list of supported PLMN Identities(=allowed CAG list) and the corresponding list of AMF slices for each PLMN Identity and use the received values for further network slice selection and AMF selection).


Regarding Claim 16, NPL1 does not teach, The one or more NTCRM of claim 10, wherein the NG SETUP REQUEST message further includes a public land mobile network (PLMN) identifier associated with the CAG or NID.
NPL2 teaches, the one or more NTCRM of claim 10, wherein the NG SETUP REQUEST message further includes a public land mobile network (PLMN) identifier associated with the CAG or NID. (5.30.1- a Stand-alone Non-Public Network (SNPN), i.e. operated by an NPN operator and not relying on network functions provided by a PLMN(=NID));
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1, the one or more NTCRM of claim 10, wherein the NG SETUP REQUEST message further includes a public land mobile network (PLMN) identifier associated with the CAG or NID as taught by NPL2 to use NID to control authorization for user equipment to access the NPN.

Claims 17,21 are rejected under 35 U.S.C. 103 as being unpatentable over TS 38.401 V16.2.0 (hereinafter “NPL3”) in view of 3GPP TS 23.501 V16.1.0 (hereinafter “NPL2”) 

Regarding Claim 17, NPL3 teaches, receive, from one or more gNB distributed units (gNB-DUs), an indication of one or more closed access groups (CAGs) or network identifiers (NIDs) that are supported by the gNB-DU for a non-public network (NPN); and (6.1.1, Fig 6.1-1 Overall Architecture of NG-RAN shows NG-RAN node having gNB with gNB-CU and gNB-DU. A gNB may consist of a gNB-CU and one or more gNB-DU(s). A gNB-CU and a gNB-DU is connected via F1 interface)
activate or deactivate one or more CAGs or NIDs based on the indication. (8.5- F1 Startup and cells activation, #6- Inactive: the cell is known by both the gNB-DU and the gNB-CU. The cell shall not serve UEs; Active: the cell is known by both the gNB-DU and the gNB-CU. The cell should try to provide services to the UEs. #4-The gNB-CU may send a GNB CU CONFIGURATION UPDATE message to the gNB-DU that optionally includes a list of cells to be activated (=based on NID)).
NPL3 does not teach, closed access groups (CAGs) or network identifiers (NIDs) that are supported by the gNB-DU for a non-public network (NPN)
NPL2 teaches, closed access groups (CAGs) or network identifiers (NIDs) that are supported by the gNB-DU for a non-public network (NPN);(5.30.2.4-UEs operating in SNPN access mode read the available PLMN IDs and list of available NIDs from the broadcast system information and take them into account during network selection. 5.30.2.5-Network access control-If a UE performs the registration or service(=service provided by node) request procedure in an SNPN(=non-public network) identified by a PLMN ID and a locally managed NID(=network identifier).If a UE performs the registration or service request procedure in an SNPN identified by a PLMN ID and a universally managed NID(=identify UEs)  and there is no subscription for the UE, then the AMF shall reject the UE with an appropriate cause code to permanently prevent the UE from automatically selecting and registering with the same SNPN. 5.30.2.1-Identifiers.The combination of a PLMN ID and Network identifier (NID) identifies an SNPN. When a UE performs Initial Registration to an SNPN, the UE shall indicate the selected NID and the corresponding PLMN ID to NG-RAN. NG-RAN shall inform the AMF of the selected PLMN ID and NID.

It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL3, closed access groups (CAGs) or network identifiers (NIDs) that are supported by the gNB-DU for a non-public network (NPN) as taught by NPL2 to use NID to control authorization for user equipment to access the NPN.


Regarding Claim 21, NPL3 does not teach, the one or more NTCRM of claim 17, wherein the NPN is a public network integrated NPN (PNI-NPN) and wherein the indication indicates one or more NIDs.
NPL2 teaches, The one or more NTCRM of claim 17, wherein the NPN is a public network integrated NPN (PNI-NPN) and wherein the indication indicates one or more NIDs (5.30.1- a Public network integrated NPN, i.e. a non-public network deployed with the support of a PLMN);
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL3, the one or more NTCRM of claim 17, wherein the NPN is a public network integrated NPN (PNI-NPN) and wherein the indication indicates one or more NIDs as taught by NPL2 to use NID to control authorization for user equipment to access the NPN.

Claim(s) 2,11,20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.413 V15.4.0 (hereinafter “NPL1”) in view of 3GPP TS 23.501 V16.1.0 (hereinafter “NPL2”) in further view of Wang et al. (US 2022/0086705 A1)

Regarding Claim 2, NPL1 in view of NPL2 does not teach, the one or more NTCRM of claim 1, wherein the NPN is a stand-alone NPN (SNPN) and wherein the NG SETUP REQUEST message includes the at least one CAG
Wang teaches, the one or more NTCRM of claim 1, wherein the NPN is a stand-alone NPN (SNPN) and wherein the NG SETUP REQUEST message includes the at least one CAG. (Fig. 10 and [0193]- [0200], [0199]- If the cell accessed by the UE supports a closed access group, the message further carries a CAG identifiers list supported by the cell. If the cell accessed by the UE belongs to the SNPN, the message may further carry the PLMN identifier and the network identifier (NID))
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1 and NPL2, the one or more NTCRM of claim 1, wherein the NPN is a stand-alone NPN (SNPN) and wherein the NG SETUP REQUEST message includes the at least one CAG as taught by Wang to use CAG to control authorization for user equipment to access the NPN.

Regarding Claim 11, NPL1 in view of NPL2 does not teach, the one or more NTCRM of claim 10, wherein the NPN is a stand-alone NPN (SNPN) and wherein the NG SETUP REQUEST message includes the at least one CAG.
Wang teaches, the one or more NTCRM of claim 10, wherein the NPN is a stand-alone NPN (SNPN) and wherein the NG SETUP REQUEST message includes the at least one CAG. (Fig. 10 and [0193]- [0200], [0199]- If the cell accessed by the UE supports a closed access group, the message further carries a CAG identifiers list supported by the cell. If the cell accessed by the UE belongs to the SNPN, the message may further carry the PLMN identifier and the network identifier (NID))
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1 and NPL2, the one or more NTCRM of claim 10, wherein the NPN is a stand-alone NPN (SNPN) and wherein the NG SETUP REQUEST message includes the at least one CAG as taught by Wang to use CAG to control authorization for user equipment to access the NPN.


Regarding Claim 20, NPL1 in view of NPL2 does not teach, the one or more NTCRM of claim 17, wherein the NPN is a stand-alone NPN (SNPN) and wherein the indication indicates one or more CAGs.
Wang teaches, the one or more NTCRM of claim 17, wherein the NPN is a stand-alone NPN (SNPN) and wherein the indication indicates one or more CAGs. (Fig. 10 and [0193]- [0200], [0199]- If the cell accessed by the UE supports a closed access group, the message further carries a CAG identifiers list supported by the cell. If the cell accessed by the UE belongs to the SNPN, the message may further carry the PLMN identifier and the network identifier (NID))
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1 and NPL2, the one or more NTCRM of claim 17, wherein the NPN is a stand-alone NPN (SNPN) and wherein the indication indicates one or more CAGs as taught by Wang to use CAG to control authorization for user equipment to access the NPN.





Claim(s) 5, 6 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.413 V15.4.0 (hereinafter “NPL1”) in view of 3GPP TS 23.501 V16.1.0 (hereinafter “NPL2”) in further view of TS 38.401 V16.2.0 (hereinafter “NPL3”)

Regarding Claim 5, NPL1 in view of NPL2 does not teach, the one or more NTCRM of claim 1, wherein the NG-RAN node includes a next generation base station (gNB)- centralized unit (CU), and wherein the instructions, when executed, are further to cause the gNB-CU to receive, from one or more gNB distributed units (gNB-DUs), an indication of supported CAGs or NIDs.
NPL3 teaches, the one or more NTCRM of claim 1, wherein the NG-RAN node includes a next generation base station (gNB)- centralized unit (CU), and wherein the instructions, when executed, are further to cause the gNB-CU to receive, from one or more gNB distributed units (gNB-DUs), an indication of supported CAGs or NIDs. (6.1.1, Fig 6.1-1 Overall Architecture of NG-RAN shows NG-RAN node having gNB with gNB-CU and gNB-DU. A gNB may consist of a gNB-CU and one or more gNB-DU(s). A gNB-CU and a gNB-DU is connected via F1 interface)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1 in view of NPL2, The one or more NTCRM of claim 1, wherein the NG-RAN node includes a next generation base station (gNB)- centralized unit (CU), and wherein the instructions, when executed, are further to cause the gNB-CU to receive, from one or more gNB distributed units (gNB-DUs), an indication of supported CAGs or NIDs as taught by NPL3 to use centralized and distributed units as part of gNB to control communication.

Regarding Claim 6, NPL1 in view of NPL2 does not teach, the one or more NTCRM of claim 5, wherein the instructions, when executed, are further to cause the gNB-CU to activate or deactivate one or more CAGs or NIDs based on the indication.
NPL3 teaches, the one or more NTCRM of claim 5, wherein the instructions, when executed, are further to cause the gNB-CU to activate or deactivate one or more CAGs or NIDs based on the indication. (8.5- F1 Startup and cells activation, #6- Inactive: the cell is known by both the gNB-DU and the gNB-CU. The cell shall not serve UEs; Active: the cell is known by both the gNB-DU and the gNB-CU. The cell should try to provide services to the UEs. #4-The gNB-CU may send a GNB CU CONFIGURATION UPDATE message to the gNB-DU that optionally includes a list of cells to be activated (=based on NID)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL1 in view of NPL2, the one or more NTCRM of claim 5, wherein the instructions, when executed, are further to cause the gNB-CU to activate or deactivate one or more CAGs or NIDs based on the indication as taught by NPL3 to use centralized and distributed units as part of gNB to control communication.

Claim(s) 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over TS 38.401 V16.2.0 (hereinafter “NPL3”) in view of 3GPP TS 23.501 V16.1.0 (hereinafter “NPL2”) 
 in further view of TS 38.473 V15.6.0(hereinafter “NPL4”)

Regarding Claim 18, NPL3 in view of NPL2 does not teach, the one or more NTCRM of claim 17, wherein the indication is received in a served cell information information element (IE) via an F1 interface.
NPL4 teaches, the one or more NTCRM of claim 17, wherein the indication is received in a served cell information information element (IE) via an F1 interface. (8.2.1.2.1- After the gNB-DU has released all assigned F1 resources and the UE F1AP IDs for all indicated UE associations which can be used for new UE-associated logical F1-connections over the F1 interface. The gNB-DU shall use the gNB-CU UE F1AP ID IE and/or the gNB-DU UE F1AP ID IE to explicitly identify the UE association(s) to be reset.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL3 in view of NPL2, the one or more NTCRM of claim 17, wherein the indication is received in a served cell information information element (IE) via an F1 interface as taught by NPL4 to use FI interface with its specific IEs.


Regarding Claim 19, NPL3 in view of NPL2 does not teach, the one or more NTCRM of claim 17, wherein the instructions, when executed, are further to cause the gNB-CU to encode an F1 setup response message, for transmission to the gNB-DU, to indicate the activated one or more CAGs or NIDs.
NPL4 teaches, the one or more NTCRM of claim 17, wherein the instructions, when executed, are further to cause the gNB-CU to encode an F1 setup response message, for transmission to the gNB-DU, to indicate the activated one or more CAGs or NIDs. (8.2.3.2-The gNB-CU may include the Cells to be Activated List IE in the F1 SETUP RESPONSE message. The Cells to be Activated List IE includes a list of cells that the gNB-CU requests the gNB-DU to activate. The gNB-DU shall activate the cells included in the Cells to be Activated List IE and reconfigure the physical cell identity for cells for which the NR PCI IE is included.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL3 in view of NPL2, The one or more NTCRM of claim 17, wherein the instructions, when executed, are further to cause the gNB-CU to encode an F1 setup response message, for transmission to the gNB-DU, to indicate the activated one or more CAGs or NIDs as taught by NPL4 to use FI interface with its specific IEs.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478               

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478